Citation Nr: 0000515	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  95-41 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic ligament tear, left knee, with quadriceps 
atrophy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from August 1973 to May 
1979, and from August 1979 to November 1993.  This case comes 
before the Board of Veterans' Appeals (hereinafter Board) on 
appeal from the Department of Veterans Affairs (hereinafter 
VA) regional office in St. Petersburg, Florida (hereinafter 
RO).


REMAND

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  In the remand dated in September 1997, 
the Board requested that the RO obtain all pertinent medical 
records subsequent to December 1996.  In response to the RO's 
request for information regarding such treatment, the veteran 
stated that he had been treated at the VA clinic in Orlando, 
Florida, and provided a release for such information.  
However, it does not appear from the evidence of record that 
the RO requested any such documents.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the issue on appeal is based on the 
assignment of an initial rating for the veteran's left knee 
following an initial award of service connection for that 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.  Instead, in 
Fenderson, the Court held that where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.  

The Board has recharacterized this issue on appeal in order 
to comply with the recent opinion by the Court in Fenderson.  
The Board observes that examination findings showing the 
current level of the veteran's service-connected left knee 
disorder are not relevant to the appeal of the initial 
assignment of the 10 percent disability rating because that 
rating is based on the evidence that the RO had, or should 
have had, at the time that it assigned the rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, as 
noted above, when considering an initial rating, "staged" 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson, 12 Vet. App. at 126.  

Accordingly, this issue is remanded for the following 
actions:

1.  All additional and pertinent VA and 
private medical treatment records 
subsequent to December 1996, to include 
any VA examinations conducted in 1999, 
should be obtained and associated with 
the claims file. 

2.  After receipt of such records, if 
any, the RO should readjudicate the issue 
of entitlement to an initial evaluation 
in excess of 10 percent for the veteran's 
service-connected left knee disorder.  
The RO may consider assigning "staged" 
ratings, if appropriate.  See Fenderson, 
12 Vet. App. at 126.  Thereafter, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative.  The supplemental 
statement of the case should phrase the 
issue as one for an "initial" or an 
"original" rating and not one for an 
"increased" rating.  See Fenderson, 12 
Vet. App. 126.  After the veteran and his 
representative have had an opportunity to 
respond to the supplemental statement of 
the case, the case should be returned to 
the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the  Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


